PER CURIAM.
The appeals in these cases were consolidated by order of this court and advanced for final hearing on the merits and oral argument heard on February 24, 1961. The appellants’ main contentions grow out of an appeal from certiorari proceedings instituted, in the Circuit Court of Dade County, Florida, to review a resolution of the City Commission of the City of Miami revoking the appellants’ • night club license. After oral argument and consideration of the original record and briefs of the respective parties, we conclude that reversible error has not been made to appear and that the orders appealed should be and are hereby affirmed.
Affirmed.
HORTON, C. J., CARROLL, CHAS., J., and LOPEZ, AQUILINO, Jr., Associate Judge, concur.